                                                                                 9/13/2019
                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                             BILLINGS DIVISION


MELONY ERIKSEN and STEVEN                         CV 18-122-BLG-SPW-TJC
CASSITY,

                      Plaintiffs,                 ORDER

vs.

DEPUY ORTHOPAEDICS, INC., et
al.,

                      Defendants.

         Defendants DePuy Orthotics, Inc., Depuy Synthes Products, Inc., DePuy

Synthes Sales, Inc. and Johnson & Johnson (“Defendants”) move for the admission

of David R. Schmahmann to practice before this Court in this case with Maxon R.

Davis to act as local counsel. Mr. Schmahmann’s application appears to be in

order.

         Accordingly, IT IS HEREBY ORDERED that Defendants’ motion to admit

David R. Schmahmann pro hac vice is GRANTED on the condition that Mr.

Schmahmann shall do his own work. This means that Mr. Schmahmann must do

his own writing, sign his own pleadings, motions, and briefs, and appear and

participate personally. Counsel shall take steps to register in the Court’s

electronic filing system (“CM-ECF”). Further information is available on the

Court’s website, www.mtd.uscourts.gov, or from the Clerk’s Office. Mr.
Schmahmann may move for the admission pro hac vice of one (1) associate of his

firm. Such associate, if duly admitted, shall be authorized to participate in this

case on the same terms and conditions as Mr. Schmahmann.

      IT IS FURTHER ORDERED that this Order is subject to withdrawal unless

Mr. Schmahmann, within fifteen (15) days of the date of this Order, files a

pleading acknowledging his admission under the terms set forth above.

      DATED this 9th day of September, 2019.

                                        _______________________________
                                        TIMOTHY J. CAVAN
                                        United States Magistrate Judge
